IN THE SUPREME COURT OF THE STATE OF DELAWARE

MARINA VIEW CONDOMINIUM                      §
ASSOCIATION OF UNIT                          §   No. 169, 2020
OWNERS,                                      §
                                             §   Court Below: Court of Chancery
       Plaintiff Below,                      §   of the State of Delaware
       Appellant,                            §
                                             §   C.A. No. 2017-0217-PWG
       v.                                    §
                                             §
REHOBOTH MARINA                              §
VENTURES, LLC,                               §
                                             §
       Defendant Below,                      §
       Appellee.
                          Submitted: November 4, 2020
                          Decided: December 31, 2020

Before VAUGHN, TRAYNOR and MONTGOMERY-REEVES, Justices.

                                     ORDER

      On this 31st day of December 2020, upon consideration of the parties’ briefs

and the record on appeal, it appears that:

      (1)    The appellant, Marina View Condominium Association of Unit Owners

(the “Association”), appeals from a Court of Chancery order denying its claim for

attorneys’ fees.   The Association brought this action in the Court of Chancery

against Rehoboth Marina Ventures, LLC (“Marina”), claiming that Marina had

breached a lease agreement between the two parties. Both parties filed motions for

summary judgment, each of which was granted in part and denied in part. The

Association then sought attorneys’ fees under a fee-shifting provision contained in
the lease. The fee shifting provision provided that the Association was entitled to

recover attorney’s fees if the lessee, Marina, breached the lease and such breach

remained uncured for a period of fifteen days after Marina received notice from the

Association specifying such breach. The Court of Chancery found that Marina had

not breached the lease and that the Association was therefore not entitled to

attorneys’ fees. On appeal, the Association claims that the evidence established

that Marina committed an anticipatory breach of the lease entitling the Association

to attorneys’ fees, and the Court of Chancery’s denial of its request for fees was

error. We find no error in the Court of Chancery’s ruling and affirm.

      (2)   On July 25, 2006, Marina Motel Ventures, LLC, a non-party to this

litigation, entered into the lease with Marina. Later, the Association succeeded to

Marina Motel Ventures’ interest as lessor. Marina operates a marina business on

the leased premises.   The leased premises includes a marina building, adjacent

parking, and other designated “marina areas.”

      (3)   Section 5(a) of the lease provides that the property shall be used for the

purpose of conducting a marina, “and no part of the Leased Property shall be used

for any other purposes without the prior written consent of Lessor.” Section 7 of

the Lease provides that Marina “may make changes, modifications, alterations,

additions and replacements to any improvements located in the Marina Area, or add

new improvements within the Marina Area, all as may be necessary or desirable in


                                         2
the conduct of the [marina], and as permitted by the Town of Dewey Beach and

without the consent of the Lessor.” Section 20(b) provides the remedy for non-

monetary default or breach and gives the lessee the above-mentioned fifteen days

after written notice of a breach from lessor to cure said breach. If the lessee fails

to do so, “Lessor may bring an action to compel Lessee’s performance, and shall be

entitled to recover its costs of litigation, including reasonable attorneys’ fees, as

determined by the Court.”     Under section 19, a breach is the “[f]ailure to do,

observe, keep and perform any of the other terms, covenants, conditions, agreements

and provisions of this Lease required on the part of Lessee.”

      (4)    At or around the time of the lease’s execution, Marina provided its

services to its customers out of an improvised structure of two mobile homes in an

L-shape. In March of 2006, plans were approved by the Town of Dewey Beach for

a one-story marina building. Elements of the plans reflected an intention to build

future second and third floors. During or about December of 2016, the Association

became aware that Marina was constructing two apartments on the second and third

floors of its new marina building. On January 30, 2017, the Association made a

formal objection to Marina, contending that the construction of residential

apartments was in violation of section 5(a) of the lease. Marina continued with its

construction.




                                         3
      (5)    On March 22, 2017, the Association filed a complaint against Marina

in the Court of Chancery. Count I asserted that construction of the apartments was

a violation of the lease.   It sought a permanent injunction forbidding construction,

leasing, sale, or other activities related to the apartments. Counts II and III sought

rescission of the lease. Marina filed a motion to dismiss which was granted as to

counts II and III.   The parties filed cross-motions for summary judgment as to

Count I.

      (6)    On August 12, 2019, a Master of the Court of Chancery issued a final

report (the “Merits Report”), which found that Marina “has not violated the Lease

per se by constructing and maintaining apartments but those apartments must be

used for purposes consistent with the Lease . . . which includes use by Marina’s on-

site property manager,” but not for “customers, guests, or owners not acting as the

on-site property manager.” The Master recommended granting the Association’s

motion in part by enjoining Marina from using the apartments as residential units

inconsistent with the Lease. The Master also recommended that “Marina is entitled

to summary judgment allowing the construction and maintenance of apartments so

long as [they] are used consistent with the purpose contained in the Lease.” No

exceptions to the Merits Report were filed, and the Court of Chancery approved and

adopted the same.     The Merits Report stated that the Association’s request for

attorneys’ fees and costs would be addressed following supplemental submissions.


                                           4
      (7)    In its supplemental submission, the Association argued that because it

prevailed in its motion to enforce its rights and Marina’s obligations under the lease,

it was entitled to attorneys’ fees pursuant to section 20(b). On December 2, 2019,

the Master issued a final report recommending denial of the Association’s request

for attorneys’ fees (the “Fee Report”). The Master found that, among other things,

section 20(b) requires “a breach of any term, covenant, condition, agreement or

provision of the Lease by Marina.”    The Master concluded that in the Merits Report

“[t]here was no finding that Marina’s construction of the apartments was a breach of

the Lease, nor any conclusion that Marina had violated the Lease by using the

apartments for purposes inconsistent with the conduct of a marina.”               The

Association took exceptions to the Fee Report, arguing that Marina’s construction

of the apartments with stated intentions of using them impermissibly “is a present

breach accompanied by an anticipatory repudiation, constituting a total breach.”

      (8)    On April 16, 2020, the Court of Chancery issued a letter opinion

overruling the Association’s exceptions to the Fee Report. The court concluded

that the Association did not make an anticipatory repudiation argument in the

summary judgment proceedings before the Master, thereby waiving it.

Additionally, the court stated that even if there was no waiver during those

proceedings, the Association waived the issue when it failed to take exceptions to

the Merits Report.


                                          5
       (9)    The Association argues on appeal that it is entitled to recover fees under

section 20(b) of the Lease because its breach of contract claim led to a favorable

finding on summary judgment and injunctive relief, and the Association provided

Marina the requisite notice and opportunity to cure. Additionally, the Association

argues that the sought-after fees are reasonable. Regarding breach, the Association

argues that (1) breach was found in the Merits Report, (2) there was a breach by

anticipatory repudiation, and (3) the Association did not waive its anticipatory

repudiation theory, as it was already recognized by the Master in the Merits Report.

       (10) “Under the American Rule and Delaware law, litigants are normally

responsible for paying their own litigation costs. An exception to this rule is found

in contract litigation that involves a fee shifting provision.       In these cases, a trial

judge may award the prevailing party all of the costs it incurred during litigation.”1

This Court reviews the Court of Chancery’s interpretation of a contractual fee-

shifting provision de novo, but reviews its decision to deny awarding attorneys’ fees

and costs for an abuse of discretion.2 “When an act of judicial discretion is under

review, the reviewing court may not substitute its own notions of what is right for




1
  Sternberg v. Nanticoke Mem’l Hosp., Inc., 62 A.3d 1212, 1220 (Del. 2013) (en banc).
2
  SIGA Techs., Inc. v. PharmAthene, Inc., 67 A.3d 330, 341 (Del. 2013) (en banc) (citing Scion
Breckenridge Managing Member, LLC v. ASB Allegiance Real Estate Fund, 68 A.3d 665, 675-77
(Del. 2013) (en banc)).
                                              6
those of the trial judge, if his judgment was based upon conscience and reason, as

opposed to capriciousness or arbitrariness.”3

       (11) The Lease’s fee-shifting provision, section 20(b), provides:

              If [Marina] breaches any other term, covenant, condition,
              agreement or other provision of this Lease or otherwise
              defaults according to the terms stated in paragraph (19)
              above, and [Marina] further fails to cure said breach within
              fifteen (15) days after written notice to [Marina] from
              [Association] specifying said breach, [Association] may
              bring an action to compel [Marina’s] performance, and
              shall be entitled to recover its costs of litigation, including
              reasonable attorneys’ fees, as determined by the Court.

Accordingly, the first prerequisite to fee-shifting is that the Marina must have

breached the lease.

       (12) The Court of Chancery’s decision denying the award of attorneys’ fees

was not an abuse of discretion, as it was based on the findings in the Merits Report,

from which neither party took exceptions.          The Merits Report specifically found

that the Marina “did not violate the Lease per se,” and also denied the Association’s

request to tear down and remove the apartments.           In fact, Marina was permitted to

construct the apartments so long as they were used in keeping with the lease.

Therefore, it cannot successfully be argued that Marina breached the lease as the

Association claims.



3
  Mahani v. Edix Media Grp., Inc., 935 A.2d 242, 245 (Del. 2007) (quoting Dover Historical Soc.
v. City of Dover Planning Comm’n, 902 A.2d 1084, 1089 (Del. 2006)).
                                              7
      (13) In its exceptions to the Fee Report, the Association also argued that by

declaring its intent to use the apartments for purposes not permitted under the lease,

Marina breached the lease by anticipatory repudiation. The Association relies on

Skyways Motor Lodge Corp. v. Delaware River and Bay Authority.4                However,

Skyways does not apply here for two reasons.            First, the Skyways court was

determining whether the plaintiff’s anticipatory repudiation claim could survive a

12(b)(6) motion to dismiss and was not considering Skyway’s claim on the merits.

Second, the plaintiff in Skyways actually asserted anticipatory repudiation in its

complaint. Here, the Association did not claim anticipatory repudiation until its

exceptions to the Fee Report. By not asserting anticipatory repudiation prior to

filing its exceptions to the Fee Report, the Association effectively waived this claim.5

Contrary to the Association’s assertion on appeal, the Merits Report did not find any

breach by anticipatory repudiation.

      NOW, THEREFORE, IT IS ORDERED that the judgment of the Court of

Chancery is AFFIRMED.

                                            BY THE COURT:

                                            /s/ James T. Vaughn, Jr.
                                            Justice



4
 2019 WL 2364320 (Del. Ch. May 31, 2019).
5
 Emerald P’rs v. Berlin, 726 A.2d 1215, 1224 (Del. 1999) (citing Murphy v. State, 632 A.2d
1150, 1152 (Del. 1993)) (“Issued not briefed are deemed waived.”).
                                            8